PER CURIAM
Appellant seeks reversal of a judgment committing him to the custody of the Mental Health Division on the basis that, because of a mental disorder, appellant is dangerous to himself. ORS 426.130; ORS 426.005(1)(e)(A). He contends that the state failed to establish by clear and convincing evidence that he presented a danger to himself. The state concedes that the evidence is legally insufficient to support involuntary commitment. We agree and accept the state’s concession; accordingly, we reverse.
Reversed.